DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6,8-10 and 12-20 are allowed.
The closest prior art is US20180259627A1 (issued as US Pat. No. 10473769 B2) teaching a distance measuring apparatus including an irradiator that emits an irradiation wave to a measuring target, a first detector that directly detects the irradiation wave, a second detector that detects a reflection wave, a simulation signal generator that generates a simulation signal, a first meter that measures a first time and an emission time of the irradiation wave, a second meter that measures a second time and an incidence time of the reflection wave, a first subtractor that subtracts the emission time from the incidence time to obtain a measurement time period, and that subtracts the first time from the second time to obtain an error time period and a second subtractor that subtracts the error time period from the measurement time period to obtain an offset measurement time period.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be anticipated or obvious to one of ordinary skill in the art.
The closest prior art does not teach operating a light detection and ranging (LiDAR) system in an automobile including sending a plurality of light pulses toward an object, receiving analog sensor data from an optical sensor measuring the plurality of light pulses reflected off the object, digitizing the analog sensor data using an analog to digital conversion system having a first sampling rate to generate a first set of processed sensor data and using a time to digital conversion system having a second sampling rate that is greater than the first sampling rate to generate a second set of processed sensor data, selecting the first set of processed sensor data when the analog sensor data is beneath a threshold signal to noise ratio when the first set of processed sensor data includes a greater number of detected light pulses from the plurality of light pulses than the second set of processed data, selecting the second set of processed sensor data when the analog sensor data exceeds the threshold signal to noise ratio, and calculating a range between the LiDAR system and the object by extracting time of flight data from the selected set of processed sensor data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./Examiner, Art Unit 3645        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645